Martin, J.
The plaintiff is appellant from a judgment of non suit on his claim for $48,400 and interest, the amount of ten post-notes of the defendants, neither of which is as yet payable. It has been, however, contended, that the bank is notoriously insolvent, and that, therefore, the debts which it owes are all exigible. The first judge has, in our opinion, correctly held, that an actual bankruptcy or cessio bonorum, either voluntary or forced, alone has the effect of rendering immediately exigible debts which have not yet matured by the lapse of the time stipulated in the contract, or the happening of the contingency on which the parties agreed that they’should become immediately payable. Civil Code, art. 2049. 8 La. 585. As to the terest, which was payable semi-annually," and at a particular place in London stated in the"coupons, the judge has^conformed himself to the jurisprudence of this court, which is, that when a debt is made payable at a particular place, a demand by the creditor there is a condition precedent, which must be complied with, before the institution of any suit. 12 La. 473.
The plaintiff has attempted to justify^his preceeding on the coupons, by the introduction of a witness stating’hircumstances which authorize it. But this gentleman has not mentioned anything tending that way, from his personal knowledge.

Judgment affirmed.